ALLIANZ GLOBAL INVESTORS OF AMERICA LP ALLIANZ GLOBAL INVESTORS DISTRIBUTORS LLC ALLIANZ GLOBAL INVESTORS FUND MANAGEMENT LLC ALLIANZ GLOBAL INVESTORS MANAGED ACCOUNTS LLC ALLIANCE GLOBAL INVESTORS MANAGEMENT PARTNERS LLC ALLIANZ GLOBAL INVESTORS SOLUTIONS LLC NFJ INVESTMENT GROUP LLC NICHOLAS-APPLEGATE CAPITAL MANAGEMENT LLC NICHOLAS-APPLEGATE CAPITAL MANAGEMENT UK NICHOLAS-APPLEGATE INSTITUTIONAL FUNDS NICHOLAS-APPLEGATE SECURITIES LLC OPPENHEIMER CAPITAL LLC OPCAP ADVISORS LLC Effective February 2, 2009 Table of Contents INTRODUCTION 4 Adoption of the Code of Ethics 4 Standards of Business Conduct 4 Questions 6 GENERAL DEFINITIONS 6 Supervised Persons 6 REPORTABLE ACCOUNTS 7 PERSONAL SECURITIES TRANSACTIONS 8 Trading in General 8 Securities 8 Purchase or Sale of a Security 9 Beneficial Ownership 9 Exempt Transactions Not Subject to Prior Clearance 10 Permitted Transactions Subject to Prior Clearance 11 Blackout Periods – Prohibited Transaction 11 Short-Term Trading Restrictions 13 Circumstances Requiring Pre-clearance 14 General Pre-clearance Procedures 14 Operating Entities with CCH iTrade 14 Operating Entities without CCH iTRADE 15 Trading Restrictions in Open-End Mutual Funds 15 Pre-clearance Procedures for AGI Closed-End Funds and Non-Proprietary Sub-Advised Closed-End Funds 15 Blackout Periods – Allianz Shares 16 Allianz Restricted List 16 Initial Public Offerings 16 Private Placements 16 REPORTING 17 Use of Broker-Dealers 17 Designated Broker 17 Reporting of Non-Designated Brokerage Accounts 17 Reporting and Certification by NAIF Trustees 18 Initial Reporting and Certification for New Employees 18 Annual Reporting and Certification 18 Review 18 GIFTS AND ENTERTAINMENT 19 Political and Charitable Contributions 20 Privacy Policy 21 Outside Business Activities 21 Service as Director of a Public Company 22 COMPLIANCE AND REMEDIAL ACTIONS 22 REPORTS TO MANAGEMENT AND TRUSTEES 22 REPORTING OF APPARENT OR SUSPECTED VIOLATIONS OF THE FEDERAL SECURITIES LAWS (“WHISTLEBLOWER POLICY”) 22 RECORDKEEPING REQUIREMENTS 23 APPENDIX I.INSIDER TRADING POLICIES AND PROCEDURES 24 APPENDIX II.PRIVACY POLICY 30 APPENDIX III.GUIDANCE ON BENEFICIAL OWNERSHIP 32 APPENDIX IV.GUIDANCE ON SHORT TERM PROFIT RECOVERY 33 APPENDIX V.AGIMA PERSONAL TRADING PRE-CLEARANCEFORM 34 APPENDIX VI.PRE-CLEARANCE OF SECURITIES TRANSACTION FORM 35 2 APPENDIX VII.TRANSACTIONS IN AGI CLOSED-END FUNDS 37 APPENDIX VIII.AGI CLOSED-END FUNDS PRE-CLEARANCE FORM 39 APPENDIX IX.NON-PROPRIETARY CLOSED-END FUND PRE-CLEARANCE FORM 41 APPENDIX X.PRIVATE PLACEMENT APPROVAL REQUEST FORM 43 APPENDIX XI.QUARTERLY TRANSACTION REPORT 45 APPENDIX XII.NAIF INITIAL ACKNOWLEDGEMENT CERTIFICATION 47 APPENDIX XIII.NAIF QUARTERLY TRANSACTION REPORT 48 APPENDIX XIV.INITIAL ACKNOWLEDGEMENT OF RECEIPT 49 APPENDIX XV.INITIAL REPORT OF PERSONAL SECURITIES HOLDINGS AND BROKERAGE ACCOUNTS 50 APPENDIX XVI.ANNUAL CERTIFICATION OF COMPLIANCE AND LISTING OF SECURITIES HOLDINGS 53 APPENDIX XVII.REPORT OF OFFER OR RECEIPT OF GIFT 55 APPENDIX XVIII.OUTSIDE BUSINESS ACTIVITIES 56 APPENDIX XIX.CODE OF ETHICS SANCTION GUIDELINES 60 3 ALLIANZ GLOBAL INVESTORS OF AMERICA L.P. CODE OF ETHICS Effective February 2, 2009 INTRODUCTION Adoption of the Code of Ethics This Code of Ethics (the “Code”) has been adopted by Allianz Global Investors of America L.P. and its affiliated subsidiaries or divisions listed on the Title Page of this Code (each, a “Company”) in accordance with Rule 204A-1 under the Investment Advisers Act of 1940, as amended (the “Advisers Act”).Rule 204A-1 requires, at a minimum, that an adviser’s code of ethics set forth standards of conduct, require compliance with federal securities laws and address personal trading by advisory personnel. This Code has also been adopted by Nicholas-Applegate Institutional Funds (“NAIF”) in accordance with Rule 17j-1 under the Investment Company Act of 1940, as amended (the “1940 Act”).Rule 17j-1 contains substantively similar requirements to Rule 204A-1 under the Advisers Act addressing personal trading by NAIF Access Persons, and requires NAIF to adopt a written code of ethics containing provisions reasonably necessary to prevent its Access Persons from engaging in harmful conduct. Standards of Business Conduct Fiduciary Duty The Code is applicable to all partners, officers, directors, and employees of the Company,including interns and temporary employees (collectively, “Employees”), consultants, and NAIF Access Persons (together with Employees, “Supervised Persons”) .The Code is based on the principle that in addition to the fiduciary obligations of the Company, you owe a fiduciary duty to the shareholders of the registered investment companies (the “Funds”) and other clients (together with the Funds, the “Advisory Clients”) for which the Company serves as an adviser or sub-adviser.Accordingly, you must avoid activities, interests and relationships that could interfere or appear to interfere with making decisions in the best interests of Advisory Clients. At all times, you must: 1. Place the interests of Advisory Clients first.As a fiduciary, you must scrupulously avoid serving your own personal interests ahead of the interests of our Advisory Clients.You may not cause an Advisory Client to take action, or not to take action, for your personal benefit rather than for the benefit of the Advisory Client.For example, you would violate this Code if you caused an Advisory Client to purchase a security you owned for the purpose of increasing the price of that Security.If you are an Investment Person of the Company (as defined under the heading General Definitions), you would also violate this Code if you made a personal investment in a security that might be an appropriate investment for an Advisory Client without first considering the security as an investment for the Advisory Client.Investment opportunities of limited availability that are suitable for Advisory Clients also must be considered for purchase for such Advisory Client accounts before personally trading in them by any Investment Person. Such opportunities include, but are not limited to, investments in initial public offerings and private placements. 2. Conduct all of your personal securities transactions in full compliance with this Code and the Company Insider Trading Policy and Procedures.The Company encourages you and your family to develop personal investment programs.However, you must not take any action in connection with your personal investments that could cause even the appearance of unfairness or impropriety.Accordingly, you must comply with the policies and procedures set forth in this Code under the heading Personal Securities Transactions.Failure to comply with this Code may result in disciplinary action, including but not limited to, fines, disgorgement of profits, suspension of trading privileges or termination of employment.In addition, you must comply with the policies and procedures set forth in the Company Insider Trading Policy and Procedures, which is attached to this Code as Appendix I.Situations that are questionable may be resolved against your personal interests. 4 3. Avoid taking inappropriate advantage of your position.The receipt of investment opportunities, gifts or gratuities from persons seeking business with the Company directly or on behalf of an Advisory Client of the Company could call into question the independence of your business judgment.In addition, information concerning the identity of security holdings and financial circumstances of an Advisory Client is confidential.You may not use personal or account information of any Advisory Client of the Company except as permitted by the Company’s Privacy Policy which is attached to this Code as Appendix II.Accordingly, you must comply with the policies and procedures set forth in this Code under the heading Fiduciary Duties.Situations that are questionable may be resolved against your personal interests. 4. Comply with applicable federal securities laws and regulations.You are not permitted to:(i) defraud an Advisory Client in any manner; (ii) mislead such client, including making a statement that omits material facts; (iii) engage in any act, practice or course of conduct which operates or would operate as a fraud or deceit upon such client; (iv) engage in any manipulative practice with respect to such client; (v) engage in any manipulative practices with respect to securities, including price manipulation; or (vi) otherwise violate applicable federal securities laws (including without limitation, the Advisers Act, the 1940 Act, the Securities Act of 1933 (“Securities Act”), the Securities Exchange Act of 1934, as amended (“Exchange Act”), the Sarbanes-Oxley Act of 2002, the Gramm-Leach-Bliley Act, any rules adopted by the Securities and Exchange Commission (“Commission”) under these statutes, and the U.S.A. Patriot Act and Bank Secrecy Act as it applies to mutual funds and investment advisers, and any rules adopted thereunder by the Commission or the Department of Treasury).In addition if you are a registered representative of Allianz Global Investors Distributors LLC or Nicholas-Applegate Securities LLC, you may not violate applicable NASD/FINRA rules. In the event that you are unsure of any such laws or regulations, then you must consult the Company’s Legal Department. As a Supervised Person of the Company, you must promptly report any suspected violation of the federal securities laws, as well as any violations or suspected violations of this Code, to the Chief Compliance Officer or Chief Legal Officer of your Company. In addition to the requirements contained in this Code, you must also comply with any supplemental policies and procedures associated with the Code. 5 Questions Questions regarding this Code should be addressed to the Chief Compliance Officer of your Company or his or her designee. GENERAL DEFINITIONS Supervised Persons The following persons are considered to be “Supervised Persons” under the Code: 1. Any partner, officer, director (or other person occupying a similar status or performing similar functions) and employee of the Company; 2. All Employees of entities affiliated with an operating entity of the Company that have been authorized by the Company to act in an official capacity on behalf of another Company, sometimes referred to as “dual” employees; 3. Certain persons who are employed by the Company as a consultant, contractor, intern or temporary employee and are subject to the Company’s supervision and control as defined more fully below; and 4. All Access Persons, Non-Access Persons and Investment Persons as defined below. Supervised Persons will be placed in one or more of the following categories based upon the individual’s activities and role within the Company.Provisions of the Code pertaining to the pre-clearance requirements and certain prohibited transactions may apply to more than one category. A. “Access Person” means any partner, officer, director, Investment Person, or employee of the Company, or any consultant, contractor or temporary employee (whose tenure with the Company exceeds 60 days) and who: (1) in connection with their regular duties, makes, participates in, or has access to non-public information regarding the purchase or sale of securities by the Advisory Clients of the Company, or has access to non-public information regarding the portfolio holdings of any Advisory Client; or (2) is involved in making securities recommendations to Advisory Clients or who has access to such recommendations that are non-public. B. “Investment Person” means a subset of Access Person who, in connection with their regular functions and duties, makes, or participates in making, recommendations regarding the purchase or sale of securities on behalf of any Advisory Client, provides information or advice to a portfolio manager, or helps execute a portfolio manager's recommendations. Generally, Investment Persons include, but are not limited to, portfolio managers, research analysts and traders. C. “Non-Access Person”means any Supervised Person of the Company that is NOT an Access Person.Because you do not receive non-public information about Advisory Client portfolios, you are subject only to the Standards of Business Conduct, Excessive Trading (in mutual fund shares); Closed-End Fund Pre-Clearance Restrictions; Blackout Periods-Allianz Shares, the Whistleblower Policy, Gifts and Entertainment, Political and Charitable Contributions, IPOs and Private Placements, Outside Business Activities, Service as a Director of a Public Company, and the Insider Trading Policy and Procedures of this Code. 6 Certain operating entities may decide to classify all of its employees in one category, regardless of individual job duties and responsibilities.Your category may be subject to change if your position within your Company changes or if you have been transferred to another Company.If you have any questions about your classification, please contact your Chief Compliance Officer. Notwithstanding the foregoing, any trustee of NAIF who is not an Employee of Nicholas-Applegate Capital Management LLC (NACM) and any employee of NAIF’s administrator is deemed not to be an Access Person under the Code and is subject only to the Gifts and Entertainment (but not reporting requirements) and Insider Trading Policy and Procedures of the Code.However, any trustee of NAIF who is not an employee of NACM is subject to quarterly reporting if he or she knew or should have known that, during the 15-day period immediately before or after the trustee’s transaction in a Security as defined in this Code (except for Exempt Securities), a series of NAIF would purchase or sell such Security.Generally, trustees of NAIF will not have non-public information about the purchase and sale of securities for NAIF portfolios, or participate in making recommendations about such transactions.If a trustee obtains such information, he or she should contact the Chief Compliance Officer of NAIF for information about the steps the trustee should take to comply with the Code. REPORTABLE ACCOUNTS The following types of brokerage or trading accounts (“Accounts”) are required to be reported by Access Persons. 1. Accounts in the name of or for the direct or indirect benefit of: (a)An Access Person; or (b)An Access Person’s spouse, domestic partner, minor children and any other person to whom the Access Person provides significant financial support, as well as to transactions in any other Account over which the Supervised Person exercises investment discretion, regardless of beneficial ownership.The term “Beneficial Ownership” is described below. 2. Accounts that are fully managed by a third party where the Access Person does not have discretion over investment selections for the account through recommendation, advice, pre-approval or otherwise.The Supervised Person must certify that the account is separately managed by a third party and Compliance may separately verify this fact. 3. Accounts that have the ability to hold securities other than Exempt Securities even if the Account currently holds only Exempt Securities. 7 Excluded from reportable Accounts are the following: 1.
